           Case 2:18-cr-00625-JAK Document 39 Filed 11/29/18 Page 1 of 1 Page ID #:220

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                CRIMINAL MINUTES - GENERAL




 Case No.           LA CR18-00625 JAK (2)                                                          Date    November 29, 2018


 Present: The Honorable              JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

 Interpreter           N/A

                Andrea Keifer                              Alex Joko                                 Veronica Dragalin
                Deputy Clerk                         Court Reporter/Recorder                       Assistant U.S. Attorney



        U.S.A. v. Defendant(s):              Present     Cust.   Bond          Attorneys for Defendants:      Present App. Ret.

Wilbur M. Salao                                  X                X       Anthony M. Solis                       X                 X



 Proceedings:          CHANGE OF PLEA



                   X         Defendant moves to change his plea to an Indictment.

                   X         Defendant is sworn.

                   X         Defendant enters a new and different plea of GUILTY to Count 1.

                   X         The Court advises the defendant of his Constitutional rights and questions the
                             defendant regarding the plea of GUILTY. The Court finds there is an independent
                             factual basis for the plea and further finds the plea is made freely, intelligently and
                             voluntarily, and with a full understanding of the nature of the charges, the consequences
                             of the plea and of defendant’s Constitutional rights. The Court accepts the plea and
                             orders that the plea be entered.

                   X         The Court refers the defendant to the Probation Office for investigation and a complete
                             report and the matter is continued to March 28, 2019 at 8:30 a.m. for sentencing.
                             Sentencing position papers shall be filed March 14, 2019. Counsel shall contact the
                             clerk if counsel do not intend to file sentencing position papers.

                   X         The Court vacates the pretrial conference and jury trial date for this defendant.

                   X         The Court, with the concurrence of the Government, allows the defendant to remain on
                             bond and advises of the consequences of a violation of terms and conditions or a failure
                             to appear.


                                                                                                                  :      33

                                                                        Initials of Deputy Clerk     ak
cc: USPO




CR-11 (10/08)                                          CRIMINAL MINUTES - GENERAL                                             Page 1 of 1
